Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mallary de Merlier (reg. #: 51609) on 5/31/2022.
The application has been amended as follows: 
Within claim 24, line 11: “a central region” has been changed to --the central region--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner can find no reference alone nor which would be obvious to combine: 
A convertible shoulder arthroplasty system comprising: 
a baseplate with a substantially convex medial side and a tapered recess in a central region opening to a lateral side and extending toward the medial side; 
a fixation component attached/ configured to be attached to the central region of the baseplate and extending in a medial direction (when implanted in a patient’s scapula);
a glenoid component with a concave metal or ceramic articulating surface and a tapered extension (to mate with the tapered recess of the baseplate); 
a humeral head with a convex polymer articulating surface (to mate with the concave articulating surface of the glenoid component);
a glenosphere with a convex metal or ceramic articulation surface and a tapered recess in a bottom portion;
a double trunnion connector (separate from the baseplate and the fixation component) configured to mate with the tapered recess within each of the baseplate and the glenosphere;
a humeral socket with a concave polymer articulating surface;
a humeral component with a stem and a proximal portion defining a cavity (the cavity having a first annular portion extending from the proximal end of the cavity to a lip, from the lip to a second annular portion tapering at a first angle to a distal tapering portion tapering at a second, different from the first, angle), the cavity is configured to mate with a lateral side of both the humeral head and the humeral socket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774